EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

5. (Currently Amended) The control unit of claim [[2]]1, wherein errors of the map are establishable by the control unit based on the determination being that a plurality of different convergences are present.

	

DETAILED ACTION
Prosecution History
	Claims 1-15 were originally filed.
	Claim 2 has since been cancelled.
	Claims 1, 3-15 have since been amended.
	Claims 16-21 and 23 have since been newly added.
	Claims 1, 3-21 and 23 are pending and allowed.

Claim Numbering
	The newly added claims, claims 16-21 and 23, omit claim number 22 in the order. Final allowed claim numbering has been corrected herein on the Issue Classification. 

Allowable Subject Matter
Claims 1, 3-21 and 23 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Basnayake et al. US 2012/0116676.
Basnayake discloses a system and method for augmenting GPS signals in order to determine the position of the vehicle by using other sensors and/or images of the vehicle. Basnayake estimates a position error on a periodic basis and a determination is made whether the position error estimate exceeds a first predetermined error threshold. Basnayake can also generate tracking data for the vehicle utilizing captured images. Basnayake then is able to re-determine the position of the vehicle. 
As to independent claims 1, 6, and 15, the prior art of record fails to teach or suggest the following claimed subject matter:
“determine whether there is a convergence of a majority of the respective system-specific positions obtained from the plurality of localization systems; and 
based on the determination, perform at least one of the following:
 in response to the determination being that the convergence is present, at least one of: 
controlling the vehicle with an automated driving maneuver based on the convergence without regard to one or more of the obtained system-specific positions that are inconsistent with the convergence; and 
recalibrating one or more of the plurality of localization systems whose respective system-specific position is inconsistent with the convergence; and
in response to the determination being that the convergence is not present, discontinuing automated driving of the vehicle.”

Claims 3-5 and 16-23 depend on allowable claim 1 and claims 7-14 depend on allowable claim 6, and are therefore allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668